Citation Nr: 0711106	
Decision Date: 04/13/07    Archive Date: 04/25/07

DOCKET NO.  01-01 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for bilateral popliteal 
aneurysms.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from February 1948 to 
February 1952.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2002 rating decision by a Regional 
Office (RO) of the United States Department of Veterans 
Affairs (VA).  In that decision, the RO denied service 
connection for bilateral popliteal aneurysms.  In July 2004, 
the Board granted two other claims on appeal, and remanded 
the bilateral popliteal aneurysms claim for additional 
development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The United States Court of Appeals for Veterans Claims 
(Court) has ruled that the Board has a duty under law to 
ensure that the RO complies with remand orders of the Board 
or the Court.  Stegall v. West, 11 Vet. App. 268 (1998).  The 
veteran's claims file is a reconstructed file.  In the July 
2004 remand, the Board directed the RO to attempt to obtain a 
copy of the report of a February 2000 QTC examination of the 
veteran.  By letter dated in October 2004, the RO furnished 
the veteran with a form to consent to the release of the QTC 
examination report.  It appears that the veteran did not 
respond. 

However, the September 2000 rating decision refers to the 
February QTC examination as a VA examination.  It would 
therefore appear that no consent from the veteran is 
necessary since the report is effectively a VA record.  
Appropriate action should be taken to obtain the report 
directly from the QTC examiner. 

Accordingly, the case is REMANDED for the following actions:

1.  The RO should directly contact Alpha 
Medical Diagnostics and request another 
copy of the report of the February 2000 
QTC examination of the veteran which 
apparently was conducted at VA's request 
through an arrangement with the examiner.  
The RO should incorporate the report into 
the veteran's claims file.  In the event 
that it is subsequently determined by 
appropriate VA officials that a consent 
from the veteran is in fact necessary, 
then the RO should relay that to the 
veteran and again request that he complete 
and submit such consent form. 

2.  Thereafter, the RO should review the 
claims file and determine whether the 
veteran's claim of service connection for 
bilateral popliteal aneurysms can be 
granted.  If the claim remains denied, the 
RO should issue the veteran and his 
representative a supplemental statement of 
the case.  After they are afforded an 
opportunity to respond, the case should be 
returned to the Board for appellate 
review. 

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter that the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

